 



Exhibit 10.50
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (the “Agreement”) is made as of March 13, 2008, by
SUNRISE SENIOR LIVING, INC., a Delaware corporation (the “Company”), SUNRISE
SENIOR LIVING MANAGEMENT, INC., a Virginia corporation, SUNRISE SENIOR LIVING
INVESTMENTS, Inc., a Virginia corporation, SUNRISE DEVELOPMENT INC., a Virginia
corporation, SUNRISE SENIOR LIVING SERVICES, INC., a Delaware corporation,
(together with the Company, the “Loan Parties” and each a “Loan Party”) and BANK
OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and Letter of
Credit Issuer (the “Administrative Agent”) for itself and certain additional
lenders who are or shall be from time to time participating as lenders pursuant
to the Credit Agreement as hereinafter defined (collectively with the
Administrative Agent, the “Lenders”).
RECITALS
     A. The Lenders have made a Credit Facility available to the Company in the
maximum principal sum at any one time outstanding of $250,000,000 (the “Loan”).
     B. The Credit Facility is governed by a Credit Agreement dated December 2,
2005 as amended by that certain First Amendment to Credit Agreement dated
March 6, 2006, that certain Second Amendment to Credit Agreement dated
January 31, 2007, that certain Third Amendment to Credit Agreement dated
June 27, 2007, that certain Fourth Amendment to Credit Agreement dated
September 17, 2007, that certain Fifth Amendment to Credit Agreement dated
January 31, 2008, that certain Sixth Amendment to Credit Agreement dated
February 19, 2008 and that certain Seventh Amendment to Credit Agreement dated
of even date herewith (as amended, modified, substituted, extended and renewed
from time to time the “Credit Agreement”) by and between the Company and the
Lenders. Unless otherwise expressly defined in this Agreement, terms defined in
the Credit Agreement shall have the same meaning under this Agreement.
     C. The Company and the Lenders have agreed to modify the delivery deadlines
for certain financial statements and waive delivery of certain other financial
statements required under the terms of the Credit Agreement.
     D. As a condition precedent to the agreements referenced above, the Lenders
required that this Agreement be executed and delivered to the Administrative
Agent for the benefit of the Lenders.
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises, the mutual agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party agrees as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
COLLATERAL
     As security for the payment of all of the obligations evidenced by the Loan
Documents and for each Loan Party’s performance of, and compliance with, all of
the terms, covenants, conditions, stipulations and agreements contained in the
Loan Documents and all other obligations of each Loan Party to the
Administrative Agent and the Lenders, whether now existing or hereafter created,
whether direct or contingent (collectively, the “Obligations”), each Loan Party
hereby grants to the Administrative Agent, for its benefit and for the benefit
of the Lenders and agrees that the Administrative Agent shall have a perfected,
continuing security interest in all of the following property and assets of each
Loan Party, wherever situated (the “Collateral”):
          (a) All accounts and contract rights (other than contract rights
related to management agreements), chattel paper, instruments and documents,
both now owned and hereafter created or acquired (individually, an “Account” and
collectively, the “Accounts”); and
          (b) All general intangibles (including, without limitation, all books
and records, things in action, contractual rights, tax returns, goodwill,
literary rights, rights to performance, copyrights, trademarks and patents but
excluding membership interests and partnership interests held by any Loan
Party), both now owned and hereafter acquired; and
          (c) All notes, notes receivable, drafts, acceptances and similar
instruments and documents, both now owned and hereafter created or acquired; and
all proceeds (cash and non-cash) and products thereof, and all returned,
rejected or repossessed goods, the sale or lease of which shall have given or
shall give rise to an Account and all cash and non-cash proceeds and products of
all such goods. Each Loan Party further agrees that the Administrative Agent,
for its benefit and for the benefit of the Lenders, shall have in respect
thereof all of the rights and remedies of a secured party under the Virginia
Uniform Commercial Code as well as those provided in this Agreement. Each Loan
Party covenants and agrees to execute and deliver such financing statements and
other instruments and filings as are necessary in the opinion of the
Administrative Agent to perfect such security interest. Notwithstanding the fact
that the proceeds of the Collateral constitute a part of the Collateral, the
Loan Parties may not dispose of the Collateral, or any part thereof, other than
in the ordinary course of its business or as otherwise may be permitted by this
Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     Each Loan Party represents and warrants to the Administrative Agent and
Lenders that:
     Section 2.1 Place(s) of Business and Location of Collateral.
     Each Loan Party warrants that the address of the Loan Parties’ chief
executive office is as specified in Exhibit A attached hereto and made a part
hereof and that the address of each other place of business of the Loan Parties,
if any, is as disclosed to the Lenders in Exhibit A. The Collateral and all
books and records pertaining to the Collateral are and will be located at the

2



--------------------------------------------------------------------------------



 



address indicated on Exhibit A. Each Loan Party will immediately advise the
Administrative Agent in writing of any change in the location of the places
where the Collateral, or any part thereof, or the books and records concerning
the Collateral, or any part thereof, are kept. The proper and only place to file
financing statements with respect to the Collateral within the meaning of the
Uniform Commercial Code is the Delaware Secretary of State.
     Section 2.2 Title to Properties.
     Each Loan Party has good and marketable title to all of its properties,
including the Collateral, and the Collateral is free and clear of mortgages,
pledges, liens, charges and other encumbrances other than those specified on
Exhibit B attached hereto and made a part hereof (the “Permitted Liens”).
     Section 2.3 Patents and Trademarks.
     Each Loan Party owns or possesses all of the patents, trademarks, service
marks, trade names, copyrights and licenses and all rights with respect thereto
necessary for the present and planned future operation of its business, without
any conflict with the rights of any other person.
     Section 2.4 Business Names and Addresses.
     In the five (5) years preceding the date hereof, no Loan Party has
conducted business under any name other than its current name nor conducted its
business in any jurisdiction other than those disclosed on Exhibit A.
ARTICLE III
AFFIRMATIVE COVENANTS OF LOAN PARTIES
     Until payment in full and the performance of all of the Obligations
hereunder, each Loan Party shall:
     Section 3.1 Maintenance of the Collateral.
     Not permit anything to be done to the Collateral which may impair the value
thereof. The Administrative Agent, or an agent designated by the Administrative
Agent, shall be permitted to enter the premises of each Loan Party and the
Subsidiaries and examine, audit and inspect the Collateral at any reasonable
time and from time to time without notice. The Lenders shall not have any duty
to, and each Loan Party hereby releases the Lenders from all claims of loss or
damage caused by the delay or failure to collect or enforce any of the Accounts
or to, preserve any rights against any other party with an interest in the
Collateral.
     Section 3.2 Other Liens, Security Interests, etc.
     Keep the Collateral free from all liens, security interests and claims of
every kind and nature, other than the security interest granted to the
Administrative Agent, for its benefit and the benefit of the Lenders pursuant to
this Agreement and the Permitted Liens.

3



--------------------------------------------------------------------------------



 



     Section 3.3 Defense of Title and Further Assurances.
     At its expense defend the title to the Collateral (or any part thereof),
and promptly upon request execute, acknowledge and deliver any financing
statement, renewal, affidavit, deed, assignment, continuation statement,
security agreement, certificate or other document the Administrative Agent may
require in order to perfect, preserve, maintain, protect, continue and/or extend
the lien or security interest granted to the Administrative Agent, for its
benefit and the benefit of the Lenders under this Agreement and its priority.
Each Loan Party shall pay to the Administrative Agent on demand all taxes, costs
and expenses incurred by the Administrative Agent in connection with the
preparation, execution, recording and filing of any such document or instrument.
     Section 3.4 Books and Records.
     (a) Keep and maintain and cause the Subsidiaries to keep and maintain
accurate books and records, (b) make and cause the Subsidiaries to make entries
on such books and records in form satisfactory to the Administrative Agent
disclosing the assignment of, and security interest in and lien on, the
Collateral and all collections received by each Loan Party or any of the
Subsidiaries on its Accounts as created herein, (c) unless the Administrative
Agent on behalf of the Lenders shall otherwise consent in writing, keep and
maintain and cause the Subsidiaries to keep and maintain all such books and
records mentioned in (a) above only at the addresses listed in Exhibit A, and
(d) permit and cause the Subsidiaries to permit any person designated by the
Administrative Agent to enter the premises of each Loan Party and the
Subsidiaries and examine, audit and inspect the books and records at any
reasonable time and from time to time without notice.
     Section 3.5 Assignments of Accounts.
     Promptly, upon request, execute and deliver to the Administrative Agent on
behalf of the Lenders, written assignments, in form and content acceptable to
the Administrative Agent, of specific Accounts or groups of Accounts; provided,
however, the lien and/or security interest granted to the Administrative Agent,
for its benefit and the benefit of the Lenders under this Agreement shall not be
limited in any way to or by the inclusion or exclusion of Accounts within such
assignments. Such Accounts shall secure payment of the Obligations and are not
sold to the Administrative Agent whether or not any assignment thereof, which is
separate from this Agreement, is in form absolute.
     Section 3.6 Collections.
     Until such time as the Administrative Agent shall notify the Loan Parties
of the revocation of such privilege, each Loan Party and each of the
Subsidiaries (a) shall at its own expense have the privilege for the account of
and in trust for the Administrative Agent, for its benefit and for the benefit
of the Lenders, of collecting its Accounts and receiving in respect thereto all
items of payment and shall otherwise completely service all of the Accounts
including (i) the billing, posting and maintaining of complete records
applicable thereto, and (ii) the taking of such action with respect to such
Accounts as the Lenders may request or in the absence of such request, as the
Loan Parties and each of the Subsidiaries may deem advisable; and (b) may grant,
in the ordinary course of business, to any account debtor, any rebate, refund or
adjustment to which the account debtor may be lawfully entitled, and may accept,
in connection therewith,

4



--------------------------------------------------------------------------------



 



the return of goods, the sale or lease of which shall have given rise to an
Account. The Administrative Agent on behalf of the Lenders may, at its option,
at any time or from time to time after default hereunder, revoke the collection
privilege given to the Loan Parties and each of the Subsidiaries herein by
either giving notice of its assignment of, and lien on the Collateral to the
account debtors or giving notice of such revocation to the Loan Parties and each
of the Subsidiaries.
     Section 3.7 Notice to Account Debtors and Escrow Account.
     In the event (a) an Event of Default exists, (b) an event has occurred or
condition exists which, with the giving of notice or the lapse of time will
constitute an Event of Default, or (c) demand has been made for any or all of
the Obligations, promptly upon the request of the Administrative Agent in such
form and at such times as specified by the Administrative Agent, give notice of
the lien created by this Agreement on the Accounts to the account debtors
requiring the account debtors to make payments thereon directly to the
Administrative Agent, for its benefit and for the benefit of the Lenders.
     Section 3.8 Government Accounts.
     Immediately notify the Administrative Agent if any of the Accounts arise
out of contracts with the United States or with any state or political
subdivision thereof or any department, agency or instrumentality of the United
States, or any state or political subdivision thereof, and execute any
instruments and take any steps required by the Administrative Agent in order
that all moneys due and to become due under such contracts shall be assigned to
the Administrative Agent, for its benefit and for the benefit of the Lenders,
and notice thereof given to the government under the Federal Assignment of
Claims Act or any other applicable law.
     Section 3.9 Business Names.
     Immediately notify and cause each of the Subsidiaries to notify the
Administrative Agent of any change in the name under which it conducts its
business.
ARTICLE IV
NEGATIVE COVENANTS OF LOAN PARTIES
     Until payment in full and the performance of all of the Obligations,
without the prior written consent of the Administrative Agent, each Loan Party
will not and will neither cause nor permit any of the Subsidiaries to, directly
or indirectly:
Section 4.1 Transfer of Collateral.
     Transfer, or permit the transfer, to another location of any of the
Collateral or the books and records related to any of the Collateral.
     Section 4.2 Sale of Accounts.
     Sell, discount, transfer, assign or otherwise dispose of any of its
Accounts, notes receivable, installment or conditional sales agreements or any
other rights to receive income, revenues or moneys, however evidenced.

5



--------------------------------------------------------------------------------



 



ARTICLE V
EVENTS OF DEFAULT
     The occurrence of one or more of the following events shall be “Events of
Default” under this Agreement and the Loan Documents, and the terms “Event of
Default” or “default” shall mean, whenever they are used in this Agreement, any
one or more of the following events:
     Section 5.1 Default under Credit Agreement.
     An Event of Default shall occur under the Credit Agreement.
     Section 5.2 Default under this Agreement.
     Any Loan Party shall fail to duly perform, comply with or observe any of
the terms, conditions or covenants of this Agreement.
     Section 5.3 Breach of Representations and Warranties.
     Any representation or warranty made herein or in any report, certificate,
opinion (including any opinion of counsel for the Loan Parties), financial
statement or other instrument furnished in connection with the Obligations or
with the execution and delivery of any of the Loan Documents, shall prove to
have been false or misleading when made in any material respect.
     Section 5.4 Execution; Attachment.
     Any execution or attachment shall be levied against the Collateral, or any
part thereof, and such execution or attachment shall not be set aside,
discharged or stayed within thirty (30) days after the same shall have been
levied.
ARTICLE VI
RIGHTS AND REMEDIES UPON DEFAULT
     Section 6.1 Demand; Acceleration.
     The occurrence or non-occurrence of an Event of Default under this
Agreement shall in no way affect or condition the right of the Administrative
Agent to demand payment at any time of any of the Obligations which are payable
on demand regardless of whether or not an Event of Default has occurred. Upon
the occurrence of an Event of Default, and in every such event and at any time
thereafter, the Administrative Agent may declare the Obligations due and
payable, without presentment, demand, protest, or any notice of any kind, all of
which are hereby expressly waived, anything contained herein or in any of the
other Loan Documents to the contrary notwithstanding.
     Section 6.2 Specific Rights With Regard to Collateral.
     In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, the Administrative Agent may,
without notice to the Loan Parties:
     (a) request any account debtor obligated on any of the Accounts to make
payments thereon directly to the Administrative Agent, with

6



--------------------------------------------------------------------------------



 



the Administrative Agent taking control of the cash and non-cash proceeds
thereof;
     (b) compromise, extend or renew any of the Collateral or deal with the same
as it may deem advisable;
     (c) make exchanges, substitutions or surrenders of all or any part of the
Collateral;
     (d) remove from any of the Loan Parties’ or any Subsidiary’s place of
business all books, records, ledger sheets, correspondence, invoices and
documents, relating to or evidencing any of the Collateral or without cost or
expense to the Administrative Agent, make such use of the Loan Parties’ or any
Subsidiary’s place(s) of business as may be reasonably necessary to administer,
control and collect the Collateral;
     (e) repair, alter or supply goods if necessary to fulfill in whole or in
part the purchase order of any account debtor;
     (f) demand, collect, receipt for and give renewals, extensions, discharges
and releases of any of the Collateral;
     (g) institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Collateral;
     (h) settle, renew, extend, compromise, compound, exchange or adjust claims
in respect of any of the Collateral or any legal proceedings brought in respect
thereof; and
     (i) endorse the name of any Loan Party upon any items of payment relating
to the Collateral or on any Proof of Claim in Bankruptcy against an account
debtor.
     Section 6.3 Performance by Administrative Agent.
     If any Loan Party shall fail to pay the Obligations or otherwise fail to
perform, observe or comply with any of the conditions, covenants, terms,
stipulations or agreements contained in this Agreement or any of the other Loan
Documents, the Administrative Agent without notice to or demand upon the Loan
Parties and without waiving or releasing any of the Obligations or any Event of
Default, may (but shall be under no obligation to) at any time thereafter make
such payment or perform such act for the account and at the expense of the Loan
Parties, and may enter upon the premises of any Loan Party for that purpose and
take all such action thereon as the Administrative Agent may consider necessary
or appropriate for such purpose. All sums so paid or advanced by the
Administrative Agent shall be paid by the Loan Parties to the Administrative
Agent on demand and shall constitute and become a part of the Obligations.

7



--------------------------------------------------------------------------------



 



     Section 6.4 Uniform Commercial Code and Other Remedies.
     Upon the occurrence of an Event of Default (and in addition to all of its
rights, powers and remedies under this Agreement), the Administrative Agent
shall have all of the rights and remedies of a secured party under the Virginia
Uniform Commercial Code and other applicable laws, and the Administrative Agent
and each Lender is authorized to offset and apply to all or any part of the
Obligations all moneys, credits and other property of any nature whatsoever of
any Loan Party now or at any time hereafter in the possession of, in transit to
or from, under the control or custody of, or on deposit with, the Administrative
Agent or any Lender. Upon demand by the Administrative Agent, each Loan Party
shall assemble the Collateral and make it available to the Administrative Agent,
at a place designated by the Administrative Agent. The Administrative Agent or
its agents may enter upon any Loan Party’s premises to take possession of the
Collateral, to remove it, to render it unusable, or to sell or otherwise dispose
of it.
     Any written notice of the sale, disposition or other intended action by the
Administrative Agent with respect to the Collateral which is sent by regular
mail, postage prepaid, to the Company at the address set forth in Section 7.1
(Notices), or such other address of the Company which may from time to time be
shown on the Administrative Agent’s records, at least ten (10) days prior to
such sale, disposition or other action, shall constitute reasonable notice to
the Loan Parties. Any proceeds of sale or other disposition of the Collateral
will be applied by the Administrative Agent to the payment of all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued pursuant to the
Credit Agreement, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, and any balance of such proceeds will be applied by the
Administrative Agent, for its benefit and for the benefit of the Lenders, to the
payment of the balance of the Obligations in such order and manner of
application as the Administrative Agent may from time to time in its sole
discretion determine. After such application of the proceeds, any balance shall
be paid to the Loan Parties or to any other party entitled thereto.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Notices.
     All notices, certificates or other communications hereunder shall be deemed
given when delivered in accordance with the terms of the Credit Agreement.
     Section 7.2 Consents and Approvals.
     If any consent, approval, or authorization of any state, municipal or other
governmental department, agency or authority or of any person, or any person,
corporation, partnership or other entity having any interest therein, should be
necessary to effectuate any sale or other disposition of the Collateral, each
Loan Party agrees to execute all such applications and other instruments,

8



--------------------------------------------------------------------------------



 



and to take all other action, as may be required in connection with securing any
such consent, approval or authorization.
     Section 7.3 Remedies, etc. Cumulative.
     Each right, power and remedy of the Administrative Agent and Lenders as
provided for in this Agreement or in any of the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Agreement or in any of the other Loan Documents
or now or hereafter existing at law or in equity, by statute or otherwise, and
the exercise or beginning of the exercise by the Administrative Agent, for its
benefit and for the benefit of the Lenders, of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by the
Administrative Agent, for its benefit and for the benefit of the Lenders, of any
or all such other rights, powers or remedies. In order to entitle the
Administrative Agent to exercise any remedy reserved to it herein, it shall not
be necessary to give any notice, other than such notice as may be expressly
required in this Agreement.
     Section 7.4 No Waiver of Rights by the Lenders.
     No failure or delay by the Administrative Agent to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement or
of any of the other Loan Documents, or to exercise any right, power or remedy
consequent upon a breach thereof, shall constitute a waiver of any such term,
condition, covenant or agreement or of any such breach or preclude the
Administrative Agent from exercising any such right, power or remedy at any
later time or times. By accepting payment after the due date of any amount
payable under this Agreement or under any of the other Loan Documents, the
Administrative Agent shall not be deemed to waive the right either to require
prompt payment when due of all other amounts payable under this Agreement or
under any of the other Loan Documents, or to declare a default for failure to
effect such prompt payment of any such other amount.
     Section 7.5 Entire Agreement.
     The Loan Documents shall completely and fully supersede all other
agreements, both written and oral, between the Administrative Agent, the Lenders
and the Loan Parties relating to the Obligations. None of the Administrative
Agent, the Lenders or the Loan Parties shall hereafter have any rights under
such prior agreements but shall look solely to the Loan Documents for definition
and determination of all of their respective rights, liabilities and
responsibilities relating to the Obligations.
     Section 7.6 Survival of Agreement; Successors and Assigns.
     All covenants, agreements, representations and warranties made by the Loan
Parties herein and in any certificate, in the Loan Documents and in any other
instruments or documents delivered pursuant hereto shall survive the making by
the Administrative Agent and the Lenders of the Loan and the execution and
delivery of the Note, and shall continue in full force and effect so long as any
of the Obligations are outstanding and unpaid. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Loan Parties, which are contained in this Agreement shall
inure to the benefit of the successors and

9



--------------------------------------------------------------------------------



 



assigns of the Administrative Agent and the Lenders, and all covenants, promises
and agreements by or on behalf of the Administrative Agent and the Lenders which
are contained in this Agreement shall inure to the benefit of the permitted
successors and permitted assigns of the Loan Parties, but this Agreement may not
be assigned by the Loan Parties without the prior written consent of the
Administrative Agent, for its benefit and for the benefit of the Lenders.
     Section 7.7 Expenses.
     The Loan Parties agree to pay all out-of-pocket expenses of the
Administrative Agent and the Lenders as provided in the Credit Agreement. Each
Loan Party agrees to indemnify and save harmless the Administrative Agent and
the Lenders for any liability resulting from the failure to pay any required
recordation tax, transfer taxes, recording costs or any other expenses incurred
by the Administrative Agent or the Lenders in connection with the Obligations.
The provisions of this Section shall survive the execution and delivery of this
Agreement and the repayment of the Obligations.
     Section 7.8 Counterparts.
     This Agreement may be executed in any number of counterparts all of which
together shall constitute a single instrument.
     Section 7.9 Governing Law.
     This Agreement and all of the other Loan Documents shall be governed by,
and construed in accordance with the laws of the Commonwealth of Virginia.
     Section 7.10 Modifications.
     No modification or waiver of any provision of this Agreement or of any of
the other Loan Documents, nor consent to any departure by the Loan Parties
therefrom, shall in any event be effective unless the same shall be in writing,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice to or demand on the Loan Parties
in any case shall entitle the Loan Parties to any other or further notice or
demand in the same, similar or other circumstance.
     Section 7.11 Illegality.
     If fulfillment of any provision hereof or any transaction related hereto or
to any of the other Loan Documents, at the time performance of such provision
shall be due, shall involve transcending the limit of validity prescribed by
law, then ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any clause or provisions herein contained other
than the provisions hereof pertaining to repayment of the Obligations operates
or would prospectively operate to invalidate this Agreement in whole or in part,
then such clause or provision only shall be void, as though not herein
contained, and the remainder of this Agreement shall remain operative and in
full force and effect; and if such provision pertains to repayment of the
Obligations, then, at the option of the Administrative Agent, all of the
Obligations of the Loan Parties to the Administrative Agent and the Lenders
shall become immediately due and payable.

10



--------------------------------------------------------------------------------



 



     Section 7.12 Gender, etc.
     Whenever used herein, the singular number shall include the plural, the
plural the singular and the use of the masculine, feminine or neuter gender
shall include all genders.
     Section 7.13 Headings.
     The headings in this Agreement are for convenience only and shall not limit
or otherwise affect any of the terms hereof.
     Section 7.14 Waiver of Trial by Jury.
     EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO ARBITRATION AND TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     Section 7.15 Liability of the Administrative Agent.
     Each Loan Party hereby agrees that the Administrative Agent shall not be
chargeable for any negligence, mistake, act or omission of any accountant,
examiner, agency or attorney employed by the Administrative Agent (except for
the willful misconduct of any person, corporation, partnership or other entity
employed by the Administrative Agent) in making examinations, investigations or
collections, or otherwise in perfecting, maintaining, protecting or realizing
upon any lien or security interest or any other interest in the Collateral or
other security for the Obligations.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed and sealed this
Agreement on the day and year first above written.

                  LOAN PARTIES:    
 
                SUNRISE SENIOR LIVING, INC.    
 
           
 
  By:   /s/ Richard J. Nadeau   (Seal)
 
           
 
      Name: Richard J. Nadeau    
 
      Title: Chief Financial Officer         SUNRISE SENIOR LIVING MANAGEMENT,
INC.    
 
           
 
  By:   /s/ James S. Pope   (Seal)
 
           
 
      Name: James S. Pope    
 
      Title: Vice President    
 
                SUNRISE SENIOR LIVING INVESTMENTS, INC.    
 
           
 
  By:   /s/ James S. Pope   (Seal)
 
           
 
      Name: James S. Pope    
 
      Title: Vice President    
 
                SUNRISE DEVELOPMENT, INC.    
 
           
 
  By:   /s/ James S. Pope   (Seal)
 
           
 
      Name: James S. Pope    
 
      Title: Vice President    
 
                SUNRISE SENIOR LIVING SERVICES, INC.    
 
           
 
  By:   /s/ James S. Pope   (Seal)
 
           
 
      Name: James S. Pope    
 
      Title: Vice President    



S - 12



--------------------------------------------------------------------------------



 



EXHIBITS

A.   Places of Business   B.   Liens on Collateral

13



--------------------------------------------------------------------------------



 



EXHIBIT A
PLACES OF BUSINESS
Each Loan Party’s Chief Executive Office is:
7902 Westpark Drive, McLean, Virginia 22102
Each Loan Party has other places of business at the following addresses:
Regional Office Addresses
Sunrise Development Inc.

                      Office Name   Address   City   State   Zip
North Territory Office (main)
  771 East Lancaster Ave., 2nd Floor   Villanova   PA     19085  
North Territory Office (New England Area)
  225 Broadway   Methuen   MA     01844  
North Territory Office (Midwest Area)
  48701 Van Dyke Avenue   Shelby Township   MI     48317  
South Territory Office
  1300 Corporate Center Way, Suite 103   Wellington   FL     33414  
NW Territory Office
  1340 Treat Blvd, Suite 130   Walnut Creek   CA     94597  
SW Territory Office
  4041 MacArthur Blvd., Suite 575   Newport Beach   CA     92660  
Chicago Office
  220 W Huron St, Suite 3000   Chicago   IL     60610  

Sunrise Management Inc.
European Offices
Germany Office
Frankfurter Str. 1
61476 Kronberg im Taunus
Germany
UK Office
Crofton House
16 Warwick Road,
Beaconfield,
Buckinghamshire HP9 2PE
The Collateral is located at the following address(es):
7902 Westpark Drive, McLean, Virginia 22102

14



--------------------------------------------------------------------------------



 



EXHIBIT B
LIENS ON COLLATERAL
None.

S - 15